Title: From John Adams to Caroline Amelia Smith De Windt, 11 February 1820
From: Adams, John
To: De Windt, Caroline Amelia Smith



my dear Granddughter
Montezillo Febuary 11th. 1820

I have been informed that you have read Mr Locks Essays on the human Understanding it would also give me great pleasure to hear that you have read his Essay on the Conduct of the Understanding— There is a little Aeriel World within us—the reign of Intelligence, of sensibility, of Activity, as well worthy of investigation, as the great World without us—of Heaven Earth and Seas.—and nothing in my opinion, can qualify a Lady better for the Education of her Children, than some acquaintance with the great writers who have spent their lives in the Contemplation of it—I therefore advice you to read Dugald Stuarts great Work on the Elements of the Philosophy of the human Mind—You will there see the Sentiments of Descartes Malebranch Locke Berckeley Reid Hume Condillac D’alembert Turgot—and many others—with judicious Commentarys on them all—and Luminous Corrections of a Multitude of their errours—Your little witlings may call this a Study of Metaphysicks if they please—but that it is, a pursuit of Wisdom and Virtue, I am sure—
The Animule Parvule of Adrian—“The Vital Spark of heav’nly flame of Pope—is as well worth our Study as the moon Sun in the Heavens I hope Mr De Wint has this Work in his Library—if he has not I beg him to place it there as soon as possible—for I wish it to go down to your Posterity from their Ancestors—The Intellectual Powers, and the Active Powers of the Human Mind, are as inconsistent with every property that we know of the Matter, as light is inconsistent with darkness, or Life with Death—
There is as much Snow upon the Ground at this moment as I ever knew, and more is now falling, and to what length the Storm, will be extended, and with what violence it may terminate we know not—But this does not excite so much apprehension, as the debacle, which may soon ensue—Our Collegians we expected would arrive to-morrow from Washington—will find it difficult to get here—for a Week to come—They have had an opportunity to see much of the World,—and I hope have had sense enough, to preserve themselves from the Vanities—Fopperies and frollies of it
Being theirs—and your affectionate / Grandfather
John Adams